
	

114 HR 805 : Domain Openness Through Continued Oversight Matters Act of 2015
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 805
		IN THE SENATE OF THE UNITED STATES
		June 24, 2015ReceivedJuly 14, 2016 Read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To provide for certain requirements relating to the Internet Assigned Numbers Authority stewardship
			 transition.
	
	
 1.Short titleThis Act may be cited as the Domain Openness Through Continued Oversight Matters Act of 2015 or the DOTCOM Act of 2015. 2.Requirements for IANA stewardship transition (a)In generalUntil the date that is 30 legislative days after the submission to Congress of the report described in subsection (b), the Assistant Secretary may not permit the NTIA’s role in the performance of the Internet Assigned Numbers Authority functions to terminate, lapse, be cancelled, or otherwise cease to be in effect.
 (b)Report describedThe report described in this subsection is a report that contains— (1)the proposal relating to the transition of the NTIA’s stewardship of the Internet Assigned Numbers Authority functions that was developed in a process convened by ICANN at the request of the NTIA; and
 (2)a certification by the Assistant Secretary that— (A)such proposal—
 (i)supports and enhances the multistakeholder model of Internet governance; (ii)maintains the security, stability, and resiliency of the Internet domain name system;
 (iii)meets the needs and expectations of the global customers and partners of the Internet Assigned Numbers Authority services;
 (iv)maintains the openness of the Internet; and (v)does not replace the role of the NTIA with a government-led or intergovernmental organization solution; and
 (B)the required changes to ICANN’s bylaws contained in the final report of ICANN’s Cross Community Working Group on Enhancing ICANN Accountability and the changes to ICANN’s bylaws required by ICANN’s IANA Stewardship Transition Coordination Group have been adopted.
 (c)DefinitionsIn this section: (1)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.
 (2)ICANNThe term ICANN means the Internet Corporation for Assigned Names and Numbers. (3)Legislative dayThe term legislative day does not include Saturdays, Sundays, legal public holidays, or days either House of Congress is adjourned for more than 3 days during a session of Congress.
 (4)NTIAThe term NTIA means the National Telecommunications and Information Administration.  Passed the House of Representatives June 23, 2015.Karen L. Haas,Clerk 